DETAILED ACTION
Remarks
The instant application having Application Number 16/942,663 filed on July 29, 2020 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are presented for examination by the examiner.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated July 29, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muppidi et al. (US Patent Publication No. 2015/0200958 A1, ‘Muppidi’, hereafter) in view of Cook et al. (US Patent Publication No. 2014/0089782 A1, ‘Cook’, hereafter).

Regarding claim 1. Muppidi teaches a system for on-demand data cleansing, comprising: 
a processor; a volatile memory communicatively coupled to the processor (processor, computer-readable media, Muppidi [0030-0032]) and comprising a data object having a plurality of data fields, each field having a tag and a value (cloud resources such as the following are specified and assumed to have tags associated therewith … collectively, or in some defined aggregate, are then normalized and encoded to define a security context tag (or tag value), Muppidi [0069] and Fig. 6); 
cleansing module stored in the volatile memory and executed by the processor, the cleansing module comprising a library having a plurality of tag-operation pairs, each tag-operation pair comprising a library tag and an associated operation, the cleansing module (tag, tag library, tag operations, system provided metadata, Muppidi [0062], [0068-0069], [0079]), and 
further configured to, for each data field of the plurality of data fields: look up the tag of the data field among the library tags of the plurality of tag- operation pairs of the library (Muppidi [0079]); and 
execute the operation paired with the matching library tag on the value of the data field, modifying the value of the data field while it is stored in volatile memory (Muppidi [0062], [0079]); 
wherein, for each tag-operation pair of the library, the operation defines logic whose execution will bring information described by the paired library tag into compliance with a policy (Muppidi [0005], [0079], [0081]); 
Muppidi [0009], [0065], [0067], [0078], [0081], [0095]); and 
wherein the looking up of the tag within the library, and the executing of the operation is performed in near real-time (Muppidi [0009], [0065], [0067], [0078], [0081], [0095]). 
Muppidi does not teach
configured to receive a pointer locating the data object within volatile memory;
However, Cook teaches 
configured to receive a pointer locating the data object within volatile memory (A tag management system (TMS) may be used to manage, control and/or coordinate analytics and the use and operation of a plurality of tags. These tags may be of different types and may serve different purposes, Cook [0053].  The TMS may optimize tag loads by selectively activating tags, which may be activated in a certain order to improve advertising/marketing impact or reach. … the TMS provide a single point to diagnose tag related performance issues, and may allow removal, modification and/or restoration of tags in connection with issue resolution, Cook [0055]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Muppidi and Cook before him/her, to modify Muppidi with the teaching of Cook’s systems and methods for providing a 3-tiered tag container architecture.  One would have been motivated to do so for the benefit of improving efficiency in managing larger numbers of tags which may be of different types for online advertising or marketing through the web pages (Cook, Abstract, [0002-0003]).
Regarding claim 2. Muppidi as modified teaches, wherein executing the operation on the value of the data field comprises one of overwriting at least some of the value within the volatile memory and replacing the value within the data object with a reformatted value (Cook [0004], [0048], [0060]).  
Regarding claim 3. Muppidi as modified teaches, wherein executing the operation on the value of the data field comprises: generating a new value based upon the value yet having less specificity; and replacing the value with the new value within the data object stored in volatile memory (Cook [0004], [0048], [0060]). 
Regarding claim 5. Muppidi as modified teaches, wherein the value comprises a geolocation, and wherein generating the new value based upon the value comprises resolving the geolocation within a geographic information system and generating a geographic descriptor of lesser specificity than the geolocation (Cook [0070], [0073], [0078], [0089], [0091]).  
Regarding claim 6. Muppidi as modified teaches, further comprising: 
a network interface communicatively coupled to the processor and a network (network interface, Cook [0031], [0037]); 
an API configured to receive instructions through the network interface (JavaScript, API, tags, Cook [0060], [0065], [0069]); 
wherein the API is configured to: -39-Attorney Docket No.: 2291.013PAT receive a new tag-operation pair through the network interface (Cook [0073], [0091]); and 
store the new tag-operation pair within the library (the defined tags are then stored in the tag library, Muppidi [0079]).  
Regarding claim 7. Muppidi as modified teaches, wherein the API is further configured to receive the data object through the network interface, store the data object in the volatile memory, and pass the pointer locating the data object within the volatile memory to the cleansing module (network interface, Cook [0031], [0037], JavaScript, API, tags, Cook [0060], [0065], [0069]).  
Regarding claim 8. Muppidi as modified teaches, wherein the policy is HIPAA (Muppidi [0004], [0071]).  
Regarding claim 9. Muppidi as modified teaches, wherein the cleansing module is further configured to select one library from a plurality of libraries, each library implementing a different policy (Muppidi [0079]).
Regarding claims 10-14 and 16-20, the system steps of claims 1-3 and 5-9 substantially encompass the method recited in claims 10-14 and 16-20.  Therefore, claims 10-14 and 16-20 are rejected for at least the same reason as claims 1-3 and 5-9 above.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muppidi et al. (US Patent Publication No. 2015/0200958 A1, ‘Muppidi’, hereafter) in view of Cook et al. (US Patent Publication No. 2014/0089782 A1, ‘Cook’, hereafter) and further in view of Kaneda et al. (US Patent Publication No. 2013/0142426 A1, ‘Kaneda’, hereafter).

Regarding claim 4. Muppidi and Cook do not teach, wherein the value comprises an image, and wherein generating the new value based upon the value comprises: using machine vision to detect any faces within the image; and generating a new image having all detected faces obscured.  
However, Kaneda teaches wherein the value comprises an image, and wherein generating the new value based upon the value comprises: using machine vision to detect any faces within the image; and generating a new image having all detected faces obscured (Kaneda [0005], [0040-0041]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Muppidi, Cook and Kaneda before him/her, to further modify Muppidi with the teaching of Kaneda’s image recognition apparatus, control method for image recognition apparatus and storage medium.  One would have been motivated to do so for the benefit of providing Muppidi an image recognition to improve the accuracy and speed of image recognition processing (Kaneda, Abstract, [0007-0008]).
Regarding claim 15, the system steps of claim 4 substantially encompass the method recited in claim 15.  Therefore, claim 15 is rejected for at least the same reason as claim 4 above.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168